Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 07 September 2021 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 2-3, 7, 12, 14-15, 18, 20-21, 23, 27-29, 33 and 40-43 have been canceled.
2. No new Claims have been added.
3. Claims 1, 4-6, 9, 16, 30, 32 and 34-35 have been amended. 
4. Remarks drawn to rejections under 35 USC 112, 102, 103 and double patenting. 
The following objection(s)/rejection(s) has/have been overcome:
5. The rejection of Claims 1, 4-6, 13, 16-17, 19, 22, 24-26, 30-32 and 34-35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been overcome by amendment. The rejection of claims 2 and 7 has been rendered moot by cancelation.
6. The rejection of Claims 2 and 7 under 35 U.S.C. 102(a)(2) as being anticipated by Diehn et al (US 2014/0314706 A1) has been rendered moot by cancelation. The rejection of claims 6 and 8 have been withdrawn. Claims 6 and 8 require a percentage of the amines to be substituted. This is not expressly taught by Diehn.
7. The rejection of Claims 1 and 24-26 under 35 U.S.C. 102(a)(1) as being anticipated by Sau (US 2010/0069536 A1) has been withdrawn. Claim 1 as amended is drawn to a hydrophobically modified chitosan. Sau et al does not teach a hydrophobically modified chitosan 
8. The rejection of Claim(s) 2 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Dowling et al (US 8,668,899; of record) is rendered moot by cancelation.
9. The rejection of Claims 2 and 7 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 11-12, 14-17 and 25 of U.S. Patent No. 8,668,899 (‘899) in view of Sau (US 2010/0069536 A1) has been rendered moot by cancelation.
10. The rejection of Claims 1, 4-6, 8-11, 13, 16-17, 19, 22, 24-26, 30-32 and 34-35 provisionally on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 47, 50-55, 63-72 and 75 of co-pending Application No. 16/603,933 (‘933) in view of Sau (US 2010/0069536 A1) has been withdrawn. Applicant has filed a terminal disclaimer, which has been approved. The rejection of claims 2 and 7 has been rendered moot by cancelation.
11. The rejection of Claims 2 and 7 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21 and 25-27 of copending Application No. 16/251,553 (‘553) has been rendered moot by cancelation.
	Claims 1, 4-6, 8-11, 13, 16-17, 19, 22, 24-26, 30-32 and 34-39 are pending in the case. Claims 36-39 have been withdrawn from consideration. Claims 1, 4-6, 8-11, 13, 16-17, 19, 22, 24-26, 30-32 and 34-35 are under prosecution in this action.
	The following rejections are necessitated by Applicant's amendment filed 07 September 2021 wherein the limitations in pending claims 1, 4-6, 9, 16, 30, 32 and 34-35 have been amended. Support is seen for the amendments in the specification (pages 6-8).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites hydrophobically modified polymer whereas parent claim 1 is drawn to hydrophobically modified chitosan. Does applicant intend chitosan instead of polymer?
Claim 24 recites the limitation "synthetic polymer" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. This also applies to claims 25 and 26. It is not clear what applicant intends by the recitation in claims 24-26. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 19 and 24-26 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 is drawn to a polymer and claims 24-26 are drawn to synthetic polymers. The parent claim is drawn to a hydrophobically modified chitosan. Therefore, claims 19 and 24-26 are not further limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Diehn et al (US 2014/0314706 A1; of record).

	Diehn et al teaches a composition comprising an effective amount of a hydrophobically modified polymer having a fatty acid moiety attached to the backbone, wherein the polymer is chitosan (para 0008, 0026, 0037 and claims 1, 4 and 7 of Diehn; limitations of instant claim 1). The carbon chain of the hydrophobic moiety can have eight to eighteen carbon atoms (claim 5 of Diehn). The composition is also in the form of a viscous liquid and also elastic like solid-a gel (para 0012; limitation of instant claim 13). Since Diehn uses chitosan, which should have some free amines available, the chitosan should have the hydrocarbon groups attached to the backbone through amide linkages as in claim 1. Therefore, Diehn anticipates instant claims 1 and 13.

Response to Applicant’s Remarks
	Applicant has traversed the rejection of claims 1 and 13 as anticipated by Diehn arguing that claims 1 and 30 have been amended to recite hydrophobically modified chitosan having 
As set forth in the rejection above Diehn still anticipates instant claims 1 and 13.

Claim(s) 1, 4, 6, 8-9, 13, 16-17, 19, 22 and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dowling et al (US 8,668,899; of record).
Dowling et al teaches a composition comprising a hydrophobically modified polysaccharide. The polysaccharide can be chitosan (col. 2, lines 55-67). The hydrophobic substituent is a hydrocarbon having from about 8 to about 24 carbons and is attached to the backbone of the polymer (col. 7, line 53 through col. 8, line 35; limitations of claims 1, 6 30). The molecular weight of the polysaccharide (which includes chitosan) is in the range of 50,000-1,500,000 (col. 10, lines 28-35; limitation of claims 8 and 31). The hydrophobically modified chitosan is one in which the hydrophobic group is on 2.5%-5mol % of available amines (Fig. 3b and col. 10, line 15; limitations of claims 4 and claim 30). More than one fatty anhydride group having the hydrophobic moiety can be conjugated along the polymer backbone (col. 10, lines 17-21; limitation of claim 9). The hydrophobically modified polymer can be in the form of a liquid and foam (col. 11, lines 3-4 and lines 48-51; limitation of claim 13). Dowling teaches making a composition of its hydrophobically modified polymer as 1 wt % solution in 0.2M acetic acid or lactic acid (col. 6, lines 1-3, limitations of claims 17, 19, 22, part of the limitations of claim 30 regarding wt % of polymer and organic acid and limitation of claim 32). Since the organic acid used is the same as in instant claim 17 it must have the pKa in the range recited in instant claim 16. Therefore, Dowling anticipates the instant claims.

Response to Applicant’s Remarks
Applicant has traversed the rejection of the claims over Dowling arguing that claims 1 and 30 have been amended to recite hydrophobically modified chitosan having saturated hydrocarbon groups attached to the chitosan backbone through amide linkages. Dowling does not anticipate the subject matter of the amended claims.
Applicant’s remark is not found not be persuasive. Dowling teaches modification of chitosan with hydrophobic groups. Since the modification is done with an anhydride having the said hydrophobic groups, the chitosan should have the claimed amide linkages. Dowling anticipates the instant claims. The rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dowling et al (US 8,668,899, of record) in view of Sau (US 2010/0069536 A1; of record).
The teachings of Dowling et al are set forth above. Dowling does not expressly teach the entire range of amine substitution as in claim 4, the range in claim 5 and the limitations of claims 9-11.
Sau teaches a hydrophobically modified polymer composition (para 0027 and 0033-0034). One of the polymers that can be hydrophobically modified is polysaccharides (para 0039). According to Sau the polymers can be modified to have mixed hydrophobes (paras 0033-0037). This tells the artisan that different hydrocarbon groups as in claims 9-11 can be incorporated on to the polysaccharide backbone and this can be done on the chitosan as taught by Dowling. The teaching of Dowling regarding the percentage of amines being substituted by the fatty moieties renders obvious the percentage range of amine substitution as in claims 4 and 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the instant compositions since the prior art suggests making such compositions.
One of ordinary skill in the art would be motivated to make the claimed compositions since the viscosity of the coatings in which these polymers are used can be adjusted via modification with more than one type of hydrophobic group (Sau-paras 0025-0029). Dowling teaches that hydrophobically modified polymers, which includes polysaccharides (chitosan is a polysaccharide), inherently prevent microbial infections and are suitable for oxygen transfer 
Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 4-5 and 9-11 over Dowling in view of Sau arguing that claim 1 has been amended to recite the features of previous claims 2 and 6, which were not rejected over the coted references. Further requires hydrophobically modified chitosan having saturated hydrocarbon groups attached to the chitosan backbone through amide linkages, which is not described or suggested by Dowling and Sau. These features are described at pages 1-2 of the application (page 8-Remarks).
Applicant’s arguments are not found to be persuasive. Dowling teaches hydrophobically modified polysaccharides wherein the polysaccharide can be chitosan. Fatty anhydride group having the hydrophobic moiety can be conjugated along the polymer backbone. This is the same chemistry described at pages 1-2 cited by applicant in the arguments. Attaching the hydrophobic alkyl moiety using anhydride chemistry produces amide linkages. Since the moieties attached are the same as instantly claimed the resulting chitosan should have the properties described at pages 1-2 of the application. The teachings of Dowling in view of Sau do render the instant claims obvious. The rejection is maintained.



s 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Dowling et al (US 8,668,899, of record).
Dowling et al’s teaching regarding a composition of the hydrophobically modified polymer as a 1wt % in acetic acid is set forth above. In addition to this, Dowling also teaches the use of chitosan lactate as a hydrophobically modified chitosan (col. 13, lines 29-31). Since acetic acid has been used for making the composition of the hydrophobically modified chitosan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the compositions as in claims 34 and 35.
The artisan would be motivated to make the claimed compositions in order to look for other acidic compositions as a sprayable composition for the uses taught by Dowling.

Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 34 and 35 over Dowling arguing that independent claim 30 is amended to recite hydrophobically modified chitosan having saturated hydrocarbon groups attached to the chitosan backbone through amide linkages, which is not described or suggested by Dowling. Applicant’s argument is not found to be persuasive. 
Dowling teaches hydrophobically modified polysaccharides wherein the polysaccharide can be chitosan. Fatty anhydride group having the hydrophobic moiety can be conjugated along the polymer backbone. This is the same chemistry described at pages 1-2 cited by applicant in the arguments. Attaching the hydrophobic alkyl moiety using anhydride chemistry produces amide linkages. Therefore, Dowling teaches the claimed modified chitosan and suggests the use an organic acid. Dowling does render the instant claims obvious for its teachings and motivation cited in the rejection above. The rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 8-11, 13, 16-17, 19, 22, 24-26, 30-32 and 34-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 11-12, 14-17 and 25 of U.S. Patent No. 8,668,899 (‘899, of record) in view of Dowling et al (US 8,668,899, newly cited necessitated by amendment) and further in view of Sau (US .  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Claims 1, 4-6, 8-11 and 13 are drawn to compositions comprising a hydrophobically modified chitosan having saturated hydrocarbon groups along the backbone, the carbon chain length of the hydrocarbon moiety, percentage substitution of the available amines and the composition being in the form of a liquid, foam or gel. Claims 24-26 recite synthetic polymers. Claims 16-17, 19, 22, 24-26, 30-32 and 34-35 are drawn to compositions of the polymer formulated in organic acids, which could be acetic, formic or malic acid, percentage of the polymer by weight.
Claims 1 and 15 of ‘899 are drawn to an apparatus which contains a hydrophobically modified chitosan composition at a concentration of about 1-2 wt% wherein the hydrophobic moiety has eight to twenty carbons in length and is covalently attached to the chitosan and the use of the said composition. Dependent claims 2, 11-12, 14, 16-17 and 25 recite limitations regarding the use of chitosan salts, percentage of amines substituted.
The Claims of ‘899 differ from the instant claims in that the instant claims are drawn to hydrophobically modified chitosan composition whereas the claims of ‘899 are drawn to an apparatus containing the hydrophobically modified composition. 
The teachings of Dowling and Sau are set forth above.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that a hydrophobically modified chitosan composition and its formulation in an organic acid as instantly claimed could be successfully made. 
 	 In the instant case ‘899 teaches a composition comprising hydrophobically modified chitosan applicant claims. Dowling teaches the claimed hydrophobically modified chitosan 

Response to Applicant’s Remarks
	Applicant has traversed the rejection of claims under non-statutory obviousness-type double patenting as being unpatentable over claims 1-2, 11-12, 14-17 and 25 of U.S. Patent No. 8,668,899 (‘899, of record) in view of Sau (US 2010/0069536 A1, of record) arguing that independent claims 1 and 30 have been amended to recite chitosan having saturated hydrocarbon groups attached to chitosan backbone via amide linkages, which is not suggested by the ‘899 patent claims even if viewed in combination with Sau. For this reason withdrawal is requested (page 9, part IV of Remarks).
	Applicant’s arguments are not found to be persuasive. The ‘899 patent teaches hydrophoically modified chitosan having hydrocarbon substituents including a substitution having the octadecyl moiety. This is a saturated hydrocarbyl moiety. The substitutions are on amines, which would be an amide linkage. Both Dowling and Sau teach chitosan composition .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 4-6, 8-11, 13 and 24-26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21 and 25-27 of copending Application No. 16/251,553 (‘553) in view of Dowling et al (US 8,668,899, newly cited necessitated by amendment).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Instant Claims 1, 4-6, 8-11, 13 and 24-26 are drawn to compositions comprising a hydrophobically modified chitosan having saturated hydrocarbon moieties along the backbone attached via an amide linkage, percentage substitution of the available amines and the composition being in the form of a liquid, foam or gel. 
Claim 21 of ‘553 is drawn to the use of hydrophobically modified chitosan compositions wherein the hydrophobic substitutions have 8 to 24 carbon atoms and form a gel. Dependent claims 25-27 recite limitations drawn to the substituent being alkanes, concentration of the hydrophobically modified chitosan and moles of substituent per mole of chitosan.
The co-pending claims of ‘553 differ from the instant claims in that the instant claims are drawn to the hydrophobically modified chitosan composition wherein the hydrophobic hydrocarbon groups are attached via an amide linkage whereas the claims of ‘553 use the same composition in a method. The claims of ‘553 do not expressly recite attachment via an amide linkage.
Dowling teaches the claimed hydrophobically modified chitosan having amide linkages (see rejection over Dowling above).
It would have been obvious to one of ordinary skill in the art at the time the invention was made that a hydrophobically modified chitosan as instantly claimed could be successfully made in view of the teachings of ‘553 in view of Dowling. 
. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Applicant’s Remarks
Applicant has traversed the rejection of claims under non-statutory obviousness-type double patenting as being unpatentable over claims 21 and 25-27 of co-pending Application No. 16/251,553 (‘553) arguing that independent claims 1 and 30 have been amended to recite chitosan having saturated hydrocarbon groups attached to chitosan backbone via amide linkages, which is not suggested by the ‘899 (page 9, part V-Remarks).
In view of the amendments, the above new double patenting rejection is made of record. The cited art renders the instant claims obvious.

Conclusion
1. Elected claims 1, 4-6, 8-11, 13, 16-17, 19, 22, 24-26, 30-32 and 34-35 (Group I) are rejected.
2. Group II Claims 36-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.
3.  Claims 2-3, 7, 12, 14-15, 18, 20-21, 23, 27-29, 33 and 40-43 have been canceled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623